Citation Nr: 0102467	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle fracture.

2.  Entitlement to service connection for a left hip 
condition, claimed as secondary to a service-connected right 
ankle disability.

3.  Entitlement to service connection for a lumbosacral spine 
condition, claimed as secondary to a service-connected right 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
December 1972.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
residuals of a right ankle fracture and assigned a 10 percent 
rating, and denied service connection for a left hip and 
lumbosacral spine condition.


REMAND

The veteran has claimed entitlement to a rating in excess of 
10 percent for residuals of a right ankle fracture.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  In addition, the veteran has claimed service 
connection for left hip and lumbosacral spine disorders, 
which he claims are secondary to abnormal gait and movement 
caused by the right ankle condition.

Before addressing these issues, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, the elimination of a "well grounded" claims 
requirement, a broader VA obligation to obtain relevant 
records and advise claimants of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not comply 
fully with the new notification requirements at the time the 
veteran's claim was filed.  The RO does not appear to have 
sought or obtained records of outpatient treatment at the 
Albuquerque VA Medical Center (VAMC) identified by the 
veteran in a September 1998 letter, which would be under VA's 
exclusive control.  VA is deemed to have constructive 
knowledge of any documents "within the Secretary's 
control," and any such documents relevant to the issue under 
consideration must be included in the record on appeal.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam); 
Simington v. Brown, 9 Vet. App. 334 (1996) (per curiam).  The 
records identified by the veteran are potentially relevant, 
as they may be expected to provide additional information 
concerning the severity of his right ankle disability and/or 
information concerning the etiology of any left hip or 
lumbosacral spine disabilities.

On the secondary service connection issues, in Allen v. 
Brown, 7 Vet. App. 439 (1995), The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991), refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2000), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  The veteran has twice 
been examined by VA, once in March 1998 and again in June 
1999.  The March 1998 VA examination report found left hip 
and some lumbosacral spine deformity, but did not assess 
specifically whether these were in any way related to the 
veteran's active service or to his right ankle injury.  
Moreover, the examiner did not have access to the veteran's 
service medical records, which were not received by the RO 
until April 1998.  The June 1999 VA examination report can be 
read as associating the veteran's left hip and lumbar spine 
conditions with military service on a direct basis, i.e., as 
results of the fall in which the veteran fractured his right 
ankle.  However, it is unclear as to whether this association 
is based on the veteran's unverified history, or on the 
examiner's correlation of his examination results with the 
service medical records and later private treatment records.  
Where a medical care provider's diagnosis or opinion is 
based, either in part or entirely, upon an incorrect or 
unverified history provided by the veteran, the presumption 
of credibility does not arise and the Board is not bound to 
accept it.  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), citing Swann v. Brown, 5 Vet. App. 229, 
233 (1993) ("[D]iagnoses can be no better than the facts 
alleged by appellant."); Black v. Brown, 5 Vet. App. 177, 
180 (1993) (medical evidence is inadequate where medical 
opinions are general conclusions based on history furnished 
by appellant and on unsupported clinical evidence).  As a 
result, the Board concludes that a further medical 
examination is "necessary" to clarify the nature and extent 
of the veteran's right ankle, left hip and lumbar spine 
disabilities, and to obtain an opinion as to the 
relationship, if any, of the hip and spine disorders to the 
veteran's military service or to his service-connected right 
ankle fracture.

Accordingly, the claim is REMANDED to the RO for completion 
of the following actions:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for his 
right ankle, left hip or lower back 
condition since service.  After securing 
the necessary release(s), the RO should 
obtain these records.  In addition, the 
RO must obtain the records of any 
treatment or hospitalization of the 
veteran at the VAMC in Albuquerque, New 
Mexico, at any time.  All records 
obtained should be associated with the 
claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any right ankle, 
left hip and lumbosacral spine condition, 
and to provide an opinion as to whether 
the left hip and lumbosacral spine 
conditions are related in any way to the 
veteran's active military service.  It 
should also be opined whether either 
disability is due to or aggravated by the 
service-connected left ankle disability.  
The report of examination should include 
a complete rationale for all opinions 
expressed.  The claims folder, or all 
pertinent medical records, service 
records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.  
The RO is advised that an examination 
report which does not comply with the 
requirements set forth above is 
incomplete and must be returned for 
correction.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  

The veteran should be advised by the RO 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the denial of his 
claim.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  A copy of this 
notification must be associated with the 
claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  All applicable laws and 
regulations must be considered.  On the 
secondary service connection issues, the 
RO must consider if the disabilities are 
due to or aggravated by a service 
connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  



If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.



The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




